Citation Nr: 0516298	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether severance of disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for status post left knee 
arthroplasty, effective August 31, 2002, was proper.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects active serve from August 1963 
to December 1964, with one year and two months prior active 
service noted.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  This case was most recently before the Board in 
September 2003.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for status post left knee 
arthroplasty was established by RO decision in June 1999.

2.  By rating decision in June 2002, the RO severed 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for status post left knee arthroplasty, effective 
August 31, 2002.

3.  The evidence of record at the time reasonably supported 
the June 1999 RO decision.

4.  A right shoulder disorder was not present during the 
veteran's active military service or within one year 
thereafter, and is not otherwise shown to be related to the 
veteran's military service or to service-connected 
disability.

5.  Competent medical evidence demonstrates that the 
veteran's right knee disorder was aggravated by his service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision, which granted disability 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for status post left knee arthroplasty, was not clearly and 
unmistakably erroneous and there was no legal basis for the 
June 2002 severance of entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.105(d) (2004).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A right knee disorder was aggravated by a service 
connected disability.  38 C.F.R.  § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to address the Veterans Claims 
Assistance Act (VCAA), especially as it applies to the issue 
of entitlement to service connection for a right shoulder 
disability.  First, VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, the 
multiple RO decisions issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, letters sent to the veteran dated in 
June 2001 and November 2002 specifically notified the veteran 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, VA has 
obtained a medical opinion that addresses the veteran's 
contentions concerning the issues on appeal.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete and the matter is ready for appellate 
review.

I.  Whether severance of disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for status post left knee 
arthroplasty was proper.

The issue before the Board is whether the RO's June 2002 
severance of disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for status post left knee 
arthroplasty was proper.  Service connection will be severed 
only where the evidence establishes that the grant of service 
connection was clearly and unmistakably erroneous (the burden 
of proof being upon the Government).  38 C.F.R. § 3.105(d).  
Therefore, the underlying question is whether the RO's June 
1999 decision, which granted disability compensation pursuant 
to 38 U.S.C.A. § 1151 for status post left knee arthroplasty, 
was clearly and unmistakably erroneous.  If so, then the RO's 
June 2002 severance was proper.  If not, then the veteran is 
entitled to restoration of disability compensation pursuant 
to 38 U.S.C.A. § 1151 for status post left knee arthroplasty.

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in April 1997.  Pursuant to 
38 U.S.C.A. § 1151, as it existed before October 1, 1997, 
generally where any veteran shall have suffered an injury, or 
an aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disabilities to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability were service connected.  A 
requirement to show that the proximate cause of the 
additional disability was fault on VA's part or an event 
which was not reasonably foreseeable was added by amendments 
to 38 U.S.C.A. § 1151 and applied to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  As the veteran filed his claim before October 1, 
1997, the amendments to the law do not apply to his case.

Records reflect that the veteran underwent a total left knee 
arthroplasty in January 1997.  In May 1998 and March 1999 the 
veteran underwent VA examinations of the knees.  The May 1998 
and March 1999 VA examiners both essentially indicated that 
the veteran's January 1997 VA left knee surgery had resulted 
in either an aggravation of his left knee disorder or had 
resulted in additional left knee disability.  In granting the 
veteran's claim, the June 1999 RO decision noted and relied 
upon the two aforementioned examiner's findings and opinions.

In the June 2002 severance decision, the RO remarked that 
certain VA treatment records dating from February 1992 to 
December 1996 were not of record (or at least were not 
properly considered) at the time of the June 1999 RO 
decision.  The missing treatment records, the RO asserted in 
the June 2002 severance decision, "were not properly 
considered [at the time of the June 1999 rating action] and 
the required baseline level of the disability was not 
established."

In essence, the RO's June 2002 action to sever service 
connection was based on a record where the evidence could be 
considered to be in conflict.  Some of the evidence 
(including opinions from two VA physicians) tended to show 
additional disability of the veteran's left knee following 
the January 1997 surgery while some of the evidence (the 
February 1992 to December 1996 treatment records, according 
to the RO) tended not to show aggravation.  A record in 
factual conflict cannot give rise to a conclusion of clear 
and unmistakable error.  In short, the June 2002 severing 
determination reflected a difference of opinion.  In order 
for CUE to be present, however, there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated.  Russell v. Principi, 3 Vet. App. 310 (1992).

In light of the competent medical evidence of record at the 
time of the June 1999 RO decision (i.e., two VA medical 
opinions favorable to the veteran's claim) the Board is 
unable to identify any error of fact or law in the June 1999 
RO decision that would compel a different result.  
Accordingly, there is no legal basis for the June 2002 RO 
decision that severed, effective August 31, 2002, disability 
compensation pursuant to 38 U.S.C.A. § 1151 for status post 
left knee arthroplasty.

II.  Right shoulder

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records reveal no complaints or diagnoses of 
a right shoulder condition.  The veteran's December 1964 
service separation examination noted that the veteran's upper 
extremities and musculoskeletal system were normal.

The Board finds that the preponderance of the evidence is 
against the veteran's right shoulder claim.  While the 
medical records indicate that the veteran currently suffers 
from a right shoulder disorder, clinical evaluation performed 
at the veteran's December 1964 service separation examination 
noted no such disability.  Further, no physician has 
indicated that the veteran's right shoulder disorder is 
related to his military service or to his service-connected 
disability of the knees.  As the medical records reveal that 
the veteran was not diagnosed with right shoulder arthritis 
within one year of his separation from active duty service, 
entitlement to service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 are not for 
application in this case.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his right shoulder problems.  However, 
it does not appear that the veteran is medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
a right shoulder disability is not warranted.

As the preponderance of the evidence is against the veteran's 
right shoulder claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran.  Accordingly, the benefit-of-the-
doubt rule is not applicable, and the claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Right knee

The veteran contends that his right knee disorder is related 
to his service-connected left knee disability.  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

An August 2004 VA physician has stated that the veteran's 
right knee disorder (degenerative arthritis) is "aggravated 
by his L knee condition due to the patient favoring the R 
knee for several years now and hence R knee will undergo 
accelerated wear and tear of the cartilage and its supporting 
structures.  Hence, R knee deterioration is the result of and 
aggravated by his L knee condition."

The Board finds that the preponderance of the evidence is 
against the veteran's secondary service claim (on the basis 
of causation) as no physician has clearly indicated that the 
veteran's right knee problems were directly caused by his 
left knee disability.

The record, however, does contain competent medical evidence 
reflecting that the veteran's service-connected left knee 
disorder aggravates his right knee disorder.  As such, 
entitlement to service connection for a right knee disorder 
(on the basis of aggravation) is established.

The Board notes that when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen. 


ORDER

Restoration of disability compensation pursuant to 38 
U.S.C.A. § 1151 for status post left knee arthroplasty, 
effective August 31, 2002, is granted.

Service connection for a right shoulder disorder is denied.

Service connection for the degree of aggravation of the 
veteran's right knee disorder proximately due to or the 
result of the service connected left knee disability is 
granted.


REMAND

In view of the above favorable decisions, the issue of 
entitlement to a TDIU must be addressed by the RO prior to 
adjudication by the Board.

Accordingly, the case is hereby REMANDED for the following:

All of the pertinent evidence of record 
should be reviewed by the RO related to 
the issue of entitlement to a TDIU.  If 
entitlement to a TDIU is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


